1    Candice L. Fields, SBN 172174
     CANDICE FIELDS LAW
2    520 Capitol Mall, Suite 750
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     CHRISTINA BENNETT
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  NO. 2:18-CR-00069-GEB
12                      Plaintiff,              STIPULATION REGARDING
                                                EXCLUDABLE TIME PERIODS UNDER
13         v.                                   SPEEDY TRIAL ACT; FINDINGS AND
                                                [PROPOSED] ORDER
14
                                                DATE:        November 15, 2019
15   BRIDGET COILTON, et al.,                   TIME:        9:00 a.m.
                                                JUDGE:       Hon. Garland E. Burrell, Jr.
16                      Defendant.
17
18
19         IT IS HEREBY STIPULATED between the parties through their respective

20   counsel, Assistant United States Attorney ROSANNE RUST, Assistant Federal

21   Defender LINDA C. ALLISON, attorney for BRIDGET COILTON, MICHAEL E.

22   HANSEN, attorney for WILLIAM BENNETT, and CANDICE L. FIELDS, attorney for

23   CHRISTINA BENNETT, as follows:

24         1.     By previous order, this matter was set for status on November 15, 2019.

25         2.     By this stipulation, the defendants now move to continue the status

26   conference until January 24, 2020, under 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv)

27   [reasonable time to prepare], and Local Code T4.

28

                                               -1-
1           3.     The parties agree and stipulate, and request that the Court find the
2    following:
3                  a)     The government has produced more than 33,000 pages of
4           discovery in this case.
5                  b)     Defense counsel requires additional time to continue their review of
6           the discovery, investigate the facts of the case, review the loss at issue and
7           discuss that with the United States, consult with their clients, examine additional
8           defenses, research and analyze applicable Sentencing Guidelines and other
9           sentencing factors, and discuss potential resolution(s) with their clients.
10                 c)     Defense counsel believes that failure to grant the above-requested
11          continuance would deny counsel the reasonable time necessary for effective
12          preparation, taking into account the exercise of due diligence.
13                 d)     The government does not object to the continuance.
14                 e)     Based upon the above-stated findings, ends of justice are served
15          by the Court excluding such time, so that counsel for the defendants may have
16          reasonable time necessary for effective preparation, taking into account the
17          exercise of due diligence.
18                 f)     For the purpose of computing time under the Speedy Trial Act, 18
19          U.S.C. § 3161, et seq., within which trial must commence, the time period of
20          November 15, 2019 to January 24, 2020, inclusive, is deemed excludable
21          pursuant to 18 U.S.C. §3161(h)(7)(A), B(iv) and Local Code T4 because it results
22          from a continuance granted by the Court at defendant’s request on the basis of
23          the Court’s finding that the ends of justice served by taking such action outweigh
24          the best interest of the public and the defendant in a speedy trial.
25          4.     Nothing in this stipulation and order shall preclude a finding that other
26   provisions of the Speedy Trial Act dictate that additional time periods are excludable
27   from the period within which a trial must commence, or that the same provision of the

28   Speedy Trial Act dictates future exclusions.

                                                 -2-
1           IT IS SO STIPULATED.
2                                                      Respectfully submitted,
3    Dated: November 13, 2019                          McGREGOR W. SCOTT
                                                       United States Attorney
4
5                                                      /s/ Candice L. Fields for
                                                       ROSANNE RUST
6                                                      Assistant United States Attorney
7
     Dated: November 13, 2019                          HEATHER E. WILLIAMS
8                                                      Federal Defender
9
                                                       /s/ Candice L. Fields for
10                                                     LINDA C. ALLISON
                                                       Assistant Federal Defender
11                                                     Attorney for Defendant
                                                       BRIDGET COILTON
12
13   Dated: November 13, 2019                          /s/ Candice L Fields for
                                                       MICHAEL E. HANSEN
14                                                     Attorney for WILLIAM BENNETT
15
16   Dated: November 13, 2019                          /s/ Candice L. Fields
                                                       CANDICE L. FIELDS
17                                                     Attorney for CHRISTINA BENNETT
18
19
20
                                              ORDER
21
            IT IS HEREBY ORDERED that the status conference hearing set for November
22
     15, 2019, at 9:00 a.m., be vacated and continued to January 24, 2020, at 9:00 a.m.
23
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
24
     et seq., within which trial must commence, the time period from the date of this order
25
     through January 24, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
26
     3161(h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted
27
     by the Court at the parties’ request on the basis of the Court’s finding that the ends of
28

                                                 -3-
1    justice served by taking such action outweigh the best interest of the public and the
2    defendant in a speedy trial.
3
     Dated: November 14, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -4-
